


Exhibit 10.1


FOURTH AMENDMENT TO
TALMER BANCORP, INC. EQUITY INCENTIVE PLAN


March 25, 2015




THIS FOURTH AMENDMENT to the Talmer Bancorp, Inc. Equity Incentive Plan (the
“Amendment”) is effective as of March 25, 2015. All capitalized terms used, but
not defined, in this Amendment have the same meanings as in the Talmer Bancorp,
Inc. Equity Incentive Plan, as amended (the “Plan”).


Recitals


The Plan has been approved and adopted by the board of directors and
shareholders of Talmer Bancorp, Inc. (the “Company”).


Pursuant to Section 11.01 of the Plan, the board of directors of the Company has
adopted this Amendment to the Plan as of March 25, 2015.


Amendments


The Plan is hereby amended as follows:


1.    Section 8.06 of the Plan is hereby deleted and replaced with the
following:


8.06    Rights as a Shareholder. Any dividends or distributions made with
respect to any Restricted Share Rights shall, in the sole discretion of the
Administrator, be either paid out to the Participants or held by the Company and
not distributed to the Participants until such time, and to the extent that, the
Restricted Share Rights vest in accordance with the terms hereof.    


2.    After the date of this Amendment, all references in the Plan to the “Plan”
shall mean the Plan, as amended by this Amendment. The Plan is hereby amended
accordingly.


3.    The Plan and this Amendment, together, set forth the entire agreement and
understanding of the parties to them, and supersede all prior agreements,
arrangements and communications, whether oral or written, with respect to their
subject matter. Except as modified by this Amendment, the Plan remains unchanged
and, as modified, continues in full force and effect. In the event of any
conflict between the terms of the Plan and the terms of this Amendment, the
terms of this Amendment shall control.




